              Case 2:20-cv-00297-JLR Document 40 Filed 10/09/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         AURORA FINANCIAL GROUP                       CASE NO. C20-0297JLR
           INC,
11                                                      ORDER GRANTING MOTION
                                Plaintiff,              FOR EXTENSION OF TIME TO
12                v.                                    FILE AMENDED COMPLAINT

13
           MARY K. TOLLEFSON, et al.,
14
                                Defendants.
15
           Before the court is Defendant/Counter-Claimant Mary K. Tollefson’s motion to
16
     extend deadline for filing amended complaint pursuant to court’s order at Dkt. No. 30.
17
     (Mot. (Dkt. # 33)). Neither Plaintiff/Counter-Defendant nor the Third-Party Defendants
18
     filed responses to Ms. Tollefson’s motion. Ms. Tollefson asks the court to extend the
19
     deadline for filing her amended complaint from September 8, 2020, to October 12, 2020.
20
     Having considered Ms. Tollefson’s motion and the relevant portions of the record, the
21
     court GRANTS Ms. Tollefson’s motion (Dkt. # 33). Ms. Tollefson shall file her
22


     ORDER - 1
              Case 2:20-cv-00297-JLR Document 40 Filed 10/09/20 Page 2 of 2




 1   amended complaint by no later than October 12, 2020. The court reminds counsel for

 2   Ms. Tollefson that this court’s Local Rules require the moving party to file a proposed

 3   order when filing a motion. See Local Rules W.D. Wash. LCR 7(b)(1).

 4         Dated this 9th day of October, 2020.

 5



                                                     A
 6

 7
                                                     JAMES L. ROBART
 8                                                   United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
